Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 In claim 23 line 2, and claim 17 line 3, the phrases "preferably,...typically etc." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). Moreover, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP §2173.05(c).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 16-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAROLINA M. TOMCZYK ET AL: "Intramolecular etherification of five-
membered cyclic carbonates bearing hydroxyalkyl groups’,GREEN CHEMISTRY,
vol. 14, no. 6, 1 January 2012 (2012-01-01), page 1749.
With regard to applicants’ claim 16, note KAROLINA M. TOMCZYK ET AL discloses a process for the production of five-membered polycycloaliphatic carbonates where a solution of sugar alcohol is reacted with a source of carbon dioxide (in one example dimethyl carbonate and a catalyst (in one example potassium hydroxide. The reference discloses the claimed invention in claim 16 except for the recitation that a suspension of a powdered sugar alcohol in the carbon dioxide source is used. The form in which the alcohol is supplied is merely one of several straightforward possibilities from which the skilled person would select, in accordance with circumstances, without the exercise of inventive skill, in order to complete the reaction. Also note that the yield of product in the reference (e.g. compound 20, 43%) is comparable to the yields reported in table 1 of the present application.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the sugar in the form of a suspension as known in the art, since most sugars, glucose, erythritol; arabitol;  xylitol; ribitol etc. are in a powder form are commonly prepared as a suspension for mixing with other moieties for quicker reaction purposes. Note for example glucose which is used to test for diabetes is delivered in a suspension form. One would have been motivated to employ sugar in the form of a powder suspension in order to carry out the reaction of the reference to allow for complete conversion since both the carbon dioxide source, i.e. dimethyl carbonate and the catalyst compound. KOH are both liquids. It is also noted that when D-sorbitol is placed 


Additionally, since there appear to be no unexpected results stemming therefrom, the claim is considered obvious in view of the reference.  
With regard to claim 17, note on page 1749 paragraphs 2 and 3 note the use of erythritol or isosobide. 

With regard to claims 18 and 19, note on page 1749 in the first paragraph that dimethyl carbonate is employed as the carbon dioxide source. 

With regard to claim 20, note on page 1749 the reference states that as far as five-membered cyclic carbonate is concerned, depending on the catalyst and chemical structures of reagents, the reaction of alcohols with 1,3-dioxolan-2-ones can proceed according to two different mechanisms, in which after deprotonation alkoxy group attacks carbonyl carbon atom (reaction a) or alkyl carbon atom (reaction b) of the cyclic carbonate (Scheme 2).

With regard to claims 21 and 22 beginning on page 1750 through 1757, the temperature range for the various reactions types is 70 to  >170oC falls within or overlaps that which is claimed. 

With regard to claims  23 and 24 the reaction of D-sorbitol with dimethyl carbonate proceeds in the presence of a basic catalyst according to two reaction pathways (Scheme 9).

With regard to claim 25, note pages 1749-1756 regarding D-sorbitol and biscyclo-carbonate. 

With regard to claims 26, 27, and 28, note in addition to pages 1750—1751,  Fig. 1 FTIR (KBr) spectra of the intermediates of the reaction of meso-erythritol with stoichiometric molar ratio of dimethyl carbonate carried out at 90 °C in the presence of K2CO3 after: (a) 7 h, (b) 8 h, (c) 12 h.

With regard to claim 29, although the reference does not state that the process is continuous,    It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a continuous, semi-batch or batch process in the experiment. Note In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.). One would have been motivated to apply a continuous process for the known benefits efficiency over  batch processing. Because the ingredients are always moving through the system, there is very little downtime between batches which allows a higher volume of products to be produced in a shorter period of time.


With regard to claim 30, note page 1756 which repeatedly discloses that the residue was taken up in dichloromethane, and the precipitated product was filtered off. 

With regard to claim 31, note page 1749 first paragraph discloses the use of diamines biscyclic carbonates. 

Claims 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAROLINA M. TOMCZYK ET AL: "Intramolecular etherification of five-
membered cyclic carbonates bearing hydroxyalkyl groups’,GREEN CHEMISTRY,
vol. 14, no. 6, 1 January 2012 (2012-01-01), page 1749 in view of SCHMIDT ET AL: "Erythritol Dicarbonate as Intermediate for Solvent- and Isocyanate-Free Tailoring of Bio-Based Polyhydroxyurethane Thermoplastics and Thermoplastic Elastomers" ,MACROMOLECULES,vol. 50, no. 6, 9 March 2017 (2017-03-09), pages 2296-2303.

With regard to claim 32, note discussion in claim 31 above as well as page 1750 which recites the use of butanol and scheme 9 page 1753. Moreover, in view of STANISLAUS SCHMIDT ET AL, the highly reactive erythritol dicarbonate and butadiene dicarbone enable s the easy isocyanate free tailor and melt processing of biobased polyhydroxy urethane materials which the five membered polycycloaliphatic carbonate may be used for.   Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ compounds as claimed since the secondary reference discloses such and generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face).  Moreover, with regard to claim 33, note discussion in claim 31 above. With regard to the molar mass, any properties or characteristics inherent in the prior art, e.g. molar mass, although unobserved or detected by the reference, would still anticipate the claimed invention. Note In re Swinehart, 169 USPQ 226. "It is elementary that the mere recitation of a newly discovered...property, inherently possessed by things in the prior art, does not cause claim drawn to those things to distinguish over the prior art".  
 In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.


Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765